Citation Nr: 0500907	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  00-03 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected left 
knee disability.  

2.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant served on active duty from January 1946 
to December 1948 and from March 1951 to June 1952.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of rating actions of the Department 
of Veterans Affairs (VA), Lincoln, Nebraska, Regional Office 
(RO).  

In a March 8, 2001 decision, inter alia, the Board denied the 
veteran's claims of entitlement to service connection for a 
right knee disability, claimed as secondary to a service-
connected left knee disability, and entitlement to a TDIU.  

The veteran appealed the Board's March 8, 2001 decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  In a March 2004 Order, inter alia, the CAVC adopted 
an agreement that had ostensibly been reached between the 
appellant and the Secretary of VA that vacated the March 8, 
2001 decision as to the issues noted above and remanded the 
matter to the Board for further development and 
re-adjudication.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC)
In Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Although it was not the primary basis for the CAVC remand, 
the CAVC ordered that the Board reevaluate the appellant's 
claims, and consider whether all of the provisions of the 
VCAA have been adequately addressed, particularly with regard 
to the question as to what evidence, if any, would be 
gathered by the appellant, and which evidence would be 
provided by VA.  Consequently, the Board finds that it would 
be prudent for the VBA AMC to provide the appellant with 
complete notice of the provisions of the VCAA consistent with 
the holding in Quartuccio, supra., and determine whether any 
additional notification or development action is required 
under the VCAA.

Secondly, with respect to the issue of entitlement to service 
connection for a right knee disability claimed as secondary 
to a service-connected left knee disability, the CAVC 
indicated that obtaining a medical examination and medical 
opinion was necessary for the VA to make a decision on the 
claim.  U.S.C.A. § 5103A(d)(1) (West 2002).  Consequently, 
the issue must be remanded to the VBA AMC for that purpose.  

As to the claim of entitlement to a TDIU, the CAVC pointed 
out that the Board had erroneously referenced in its decision 
a document that had been inadvertently placed in the 
veteran's claims folder that did not pertain to the veteran.  
The Board was directed by the CAVC to consider the issue of a 
TDIU without consideration of that irrelevant document.  
Notwithstanding, given the requirements regarding the VCAA 
noted above, and given further that the ultimate disposition 
of the issue of entitlement to service connection for a right 
knee disability could have a bearing on the disposition of 
the TDIU claim, the TDIU claim must be deferred pending the 
adjudication of the right knee claim.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

In particular, the veteran should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claim.  The letter should 
specifically identify the type of evidence 
needed to substantiate his claim, namely, 
competent medical evidence that would 
relate a current right knee disorder to 
service, and in the case of the TDIU 
claim, competent medical evidence that 
show that the veteran is unemployable 
solely by virtue of his service-connected 
disabilities.  An appropriate period of 
time should be allowed for response to 
this letter.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

3.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination by an orthopedic surgeon or 
other available appropriate medical 
specialist including on a fee basis if 
necessary to show the nature, extent, and 
etiology of any right knee disorder(s) 
which may be present. 

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  Any further 
indicated special tests and studies 
should be conducted.  The examiner 
must address the following medical 
question:

Is it unlikely, likely, or at least as 
likely as not (examiner to choose one) 
that any right knee disorder(s) found 
on examination is/are related to 
service on any basis, or if pre-
existing service, was/were aggravated 
thereby?
If no such causal relationship is 
determined to exist, the examiner must 
address the following medical issues:

(1) Is it at least as likely as not that 
any chronic acquired right knee 
disorder(s) found on examination is/are 
causally related to the service-connected 
chondromalacia of the left knee?

(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
left knee chondromalacia aggravates any 
chronic acquired right knee disorder(s) 
found on examination?

(3) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any chronic 
acquired right knee disorder(s) found on 
examination;

(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to the service-connected 
left knee chondromalacia based on medical 
considerations; and



(c) The medical considerations supporting 
an opinion that increased manifestations 
of any chronic acquired right knee 
disorder(s) found on examination is/are 
proximately due to the service-connected 
left knee chondromalacia.

A complete rationale for any opinions 
expressed should be provided.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  

In particular, the VBA AMC should review 
the requested examination report and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for a right knee 
disability, claimed as secondary to a 
service-connected left knee disability, 
and entitlement to a TDIU.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims of entitlement to 
service connection and a TDIU, and may result in a denial(s).  
38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


